The Court being opened. Being read, with the Claimants plea and Evidences etc John Whitehorn being Sworn.
Ques4 Whether the Captn or Merchant gave any assistance in taking the Goods on board.
An No. They were gone to Jamaica before we began to take ’em on board.
Qu* Was you in any danger of your lives in bringing the Goods on board your Vessel.
Ar Yes. in coming from the Wrack a squall came on and we were obliged to lighten the Boat to keep her from sinking.
Q* In what condition was the Wrack when you saw her.
Ar The water was over her Deck, and the Brigantine Stove.
Q* Did you meet with any difficulty in taking the Goods out of the Vessel.
Ar Yes.
Q* Did you apprehend yr Vessel was in any danger whilst you was there.
Ar Yes. if the wind had Shifted we should have gone on Shoar.
How long had the Brigantine been on Shoar.
Ar Four or five Days.
Jn° Whitehorne Junr
After Sundry pleas on both sides by their Advocates the Judge gave an interlocutory Decree. Viz* And the Court was Adjourned untill monday the Ninth Instant. And opened accordingly And adjourned untill to morrow at Ten o Clock A. M. And opened, and adjourned untill further notice. .
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport the 2nd day of October in the Twenty Third year of his Majestys Reign Anno Dom 1749